COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  LARRY JOE MORGAN,                                §
  TDCJ No. 1847262,                                                No. 08-18-00103-CV
                                                   §
                  Appellant,                                          Appeal from the
                                                   §
  v.                                                                83rd District Court
                                                   §
  DOCTOR TALLEY and SAMUEL B.,                                    of Pecos County, Texas
  ITIE, FNP, in their Individual and Official      §
  Capacity,                                                        (TC# P-7867-83-CV)
                                                   §
                  Appellees.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes we lack jurisdiction over

Appellant’s appeal from the order naming him a vexatious-litigant and ordering him to furnish

security by a date certain to proceed with his case. We therefore dismiss that part of the appeal for

lack of jurisdiction. We further conclude there was no error in the trial court’s prefiling order

prohibiting Appellant from filing any new litigation in a court of this State without first obtaining

permission from a local administrative judge. We therefore affirm that part of the appeal.

       It appearing to this Court that Appellant is indigent for purposes of appeal, this Court makes

no other order with respect thereto. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF MARCH, 2020.


                                              GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.